Appeal from
a judgment and order (one paper) of the Supreme Court, Monroe County (Renee Forgensi Minarik, A.J.), entered September 10, 2015. The judgment and order, inter alia, granted the cross motion of plaintiff for summary judgment and a permanent injunction.
It is hereby ordered that the judgment and order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court (2015 NY Slip Op 52027 [U] [Sup Ct, Monroe County 2015]).
Present — Centra, J.P., Peradot-to, Curran, Troutman and Scudder, JJ.